       Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 1 of 12 PageID# 1469



                                     OPERATION CONFIDENCE
                                           Playbook

               Team:                                                   Role


                     1. LTG Michael T. Flynn, USA Retired              Engagement lead
                     2. Hon. Bijan R. Kian                             Strategy
                     3.                                                Strategy
                     4.                                                FIG LAB Senior Advisor
                     5.                                                FIG lab Senior Advisor
                     6.                                                Cyber Ops
                     7. Ekim Alptekin                                  Strategy support
                     8.                                                Investigation lead
                     9.                                                Engagement coordinator
                     10.                                               Strategy support
                     11.                                               Legal and Compliance
                     12.AgentA                                         Investigations
                     13.Agent B                                        Investigations
                     14.                                               Public Affairs/ media
                     15.                                               Operations support
                     16.                                               Finance support
                     17.                                               Video production team lead
                     18.                                               Interviewer/ commentator
                     19.                                               Sentiment Analysis


               Mission

                 •     Investigate and document the activities of "X" in the United States
                 •     Religious Schools, nature of education, presence on military bases?
                 •     Political network using a religious movement, possible violation of U.S. law
                 •     Religious Publications, content
                 •     Political campaigns
                 •     Relations with U.S. Political leaders, financial contributions, benefits
                 •     Register under Lobbying Disclosure Act representing a Dutch entity- Bob
                       K

               End product

               A 60 minutes video production documenting the investigations




                                                            GOVERNMENT                           1
                                                              EXHIBIT

CONFIDENTIAL
                                                               23B                             FIG- EDVA- 00005056
                                                            1:18-CR-457
                                                                                   US_v_Kian_00001572
       Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 2 of 12 PageID# 1470




               Scenario: Part I

                Flashback of history- back to 1978, Green Belt Around the Iron Curtain- A failed
               policy that produced Ayatollah Khomeini, the Iranian revolution and with that, the
               top state sponsor of terrorism in the world. Images of the old cleric sitting under an
               apple tree in France claiming that he is a holy man determined to serve the people
               by removing a dictator and then retiring to the mosque to pray and live a spiritual
               life. Show what happened next, Russian invasion of Afghanistan, the creation of
               Taliban, the rise of AQ, AQ in Iraq, AQ in the Arabian Peninsula, decimation of Sunni
               minorities in Iraq, Iranian take over of Iraq, more pressure on Sunnis, Syria war
               fueled by the Iranians, kHling more Sunnis in Syria and Iraq and final ly, creation of
               ISIS as a response to Shia rising in Iraq and Al-Shaam.

               Part II- lnvesti~ations

                Introduce X. Background, ideology, activities, influence operations, orphanages,
               military, law enforcement, Judicial posts. History in U.S. 100 religious schools,
               relationship with high ranking officials in the U.S. Interviews and commentary by
               the senior team members focused on findings by the investigative team.

               Part Ill- Commentary

                Flashback to 1979 using religion as a political tool. Show the impossibility of
               placing the genie back in the bottle. Don't buy two copies of the same newspaper.
               Don't repeat the mistake of mixing religion with political life. Remember the cleric
               who sat under the apple tree and his claims to peaceful intentions as a man of the
               cloth.

               Part IV- Strate~

               The strategy to combat the rise of radical Islam needs a Muslim leader to win the
               war from within Islam with credibility as a Muslim.

               Part V- Conclusion

               Country X significance in maintaining global stability and security.




                                                                                                   2



CONFIDENTIAL                                                                                     FIG- EDVA- 00005057
                                                                                      US_v_Kian_00001573
       Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 3 of 12 PageID# 1471




                                           SPHERE PLAN OF ACTION

               To:    Gen. Michael Flynn; Dir. Bijan Kian
               From: Jim C
               Date: August 18, 2016
               RE:    Partnership to Promote a Prosperous and Stable Turkey


               Thank you again for including S        in your proposal process and taking the time
               to brief us this week. Based on our discussions and internal review, we have
               outlined our initial thoughts on how S       can implement an effective public
               affairs campaign to support and promote the work undertaken by Flynn Intel Group.
               We look forward to receiving additional information next week, discussing these
               ideas, and answering any additional questions you might have.
               As discussed, this effort would be funded directly by private businesses seeking to
               improve investment in business to drive a stronger economy.

               OBJECTIVES:



                                                                                                 3



CONFIDENTIAL                                                                                  FIG- EDVA- 00005058

                                                                                   US_v_Kian_00001574
       Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 4 of 12 PageID# 1472




               In order to achieve a successful positioning effort, the following objectives would
               define the initiative:

                  •   Position Turkey as a pragmatic, centrist nation that understands the
                      importance of stable institutions, the rule oflaw, and international
                      cooperation.

                  •   Reestablish international confidence in Turkey's economic fundamentals and
                      highlight the stability of its investment and business environment.

                  •   Elevate U.S. and European policymakers' and opinion leaders' understanding
                      of the benefits, and necessity, of continued partnership with and for Turkey's
                      national security institutions.

                  •   Encourage and strengthen relations between the business communities of
                      Turkey, Europe and the United States.

                  •   Ensure U.S. audiences understand that Turkey's government officials, like all
                      leaders in diplomatic relationships, are operating under domestic
                      constraints, but that that these constraints do not negate the value of the
                      relationship with the U.S. as is the case with so many other countries.

                  •   Thwart negative attacks from opponents, and expose any efforts to disrupt
                      the nation's stability for political purposes.

               STRATEGIC APPROACH:

                  •   Right size the general public's understanding of the history and events
                      leading up to the attempted coup through the deployment of indisputable
                      facts and information.

                  •   Produce and promote a documentary style video that uses fact-based,
                      unbiased information and research to 1) highlight Fethullah Gulen's network
                      of loyalists and his influence over them and 2) showcase a resilient
                      investment climate in the wake of the recent attempted coup.

                  •   Demonstrate the success and stability of Turkish institutions that serve as
                      key measures of a functional government and prosperous investment
                      climate. (e.g. Rule of Law, Healthcare, Education, Infrastructure, Financial
                      System, Tax regime, etc.)

                  •   Use our network of media contacts to draw attention to Turkey's initiatives
                      and policies that are favorable to western investment, and demonstrate the
                      determination among the business establishment to move in a productive


                                                                                                       4



CONFIDENTIAL                                                                                         FIG- EDVA- 00005059
                                                                                      US_v_Kian_00001575
       Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 5 of 12 PageID# 1473



                      and positive direction.

                  •   Capitalize on Flynn Intel Group's network of relationships and access to
                      proprietary research and information to incorporate expert commentary and
                      analysis into campaign outreach efforts and materials.

                  •   Build a core base of advocates by appealing to US policymaker, diplomatic,
                      and think tank communities that understand the dangerous alternatives to
                      developing and maintaining strong ties with Turkey's government.

                  •   Highlight previous positions by the U.S. that have imposed unrealistic
                      demands on fore ign leaders ultimately leading to political turmoil and
                      counterproductive conditions to the goals of the bilateral relationship.

                  •   Identify and engage key media contacts who frequently cover Turkey, and
                      maintain a close relationship through consistent dialogue and mutual
                      information flow.

                  •   Coordinate resources, messaging, strategy, and tactical execution across all
                      campaign team members to ensure the most multi-faceted, effective and
                      comprehensive approach possible.

               TAR GET AUDIENCES:
               Our campaign will consist of a broad range of targets, which together span the
               influencers affecting the West's relationship with Turkey. The campaign must build
               and maintain a constant dialogue and information flow with the following key
               groups:
                  •   Policymakers - Provide new and proprietary information and resources to
                      relevant congressional committees, leaders, and Executive Branch officials.

                  •   Business Community - Promote Turkey as a strong location for investment
                      and a business-friendly destination. Work with U.S. and European
                      companies to maintain and forge alliances with other interest groups whose
                      goals are similar to or shared by Turkey.

                  •   Media Outlets - Leverage our network of U.S. and international media
                      contacts to position Turkey, and its adversaries, in an accurate light.

                  •   Diplomatic Community - Capitalize on international diplomatic events to
                      tell Turkey's story and build relationships between campaign surrogates and
                      the U.S. diplomatic rank and file.

                  •   International Organizations - Encourage a dialogue with international
                      institutions on governance, finance, and development issues.



                                                                                                     5



CONFIDENTIAL                                                                                     FIG- EDVA- 00005060
                                                                                     US_v_Kian_00001576
       Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 6 of 12 PageID# 1474



                  •   Academics, Think Tanks, Non-Governmental Organizations - Develop
                      independent and credible allies to offer favorable views about Turkey and its
                      focus on creating a prosperous regional and international agenda.

               NEXT STEPS/ CONCLUSION:
               This proposal is a baseline to demonstrate how we can contribute to Flynn Intel
               Group's objectives with your potential client. As your discussions progress over the
               next week, we will await further details and look forward to discussing a path
               forward. In the meantime, please do not hesitate to contact us directly with any
               questions you might have.




                                                                                                      6



CONFIDENTIAL                                                                                    FIG- EDVA- 00005061
                                                                                    US_v_Kian_00001577
          Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 7 of 12 PageID# 1475
    From:                   Bijan Kian
    Sent:                   Tuesday, September 6, 2016 1 :10 PM
    To:                     Michael F
    Cc:                     Michael Flynn
    Subject:                NYC- September 19 or 20th


    Michael:

    Client is seeking a high level meeting in NYC on September 19th or 20th. Please let me know what the calendar
    looks like?

    Thank you,

    BK


    Hon. Bijan R Kian
    I'ice C/iairma11 of 1/ie Board ofDirec/or
    Fly1111 /111el Group, Inc.




    Notice ofCon!identialit
    TI1e infonnation contained in !hi conummicalion is intended sole!. for tl1e use of the individual or entity lo whom it is addressed and otl1ers
    autl1orized to receive it. lt may contain confidential or legally privileged infonnation. If you are not tl1e intended recipient you are hereb. noti!ied tl1at
    any disclo ure, copying, distribution or laking any action in reliance on U1e contents oftl1is infomiation is strictly prohibited and ma be unlawful.
    ff you have received this c01mnunication in error, please notif' us immediately by responding to U1is email and U1en delete it from your system.




                                                                                                                                          GOVERNMENT
                                                                                                                                            EXHIBIT
                                                                                                                                                  24A
                                                                                                                                            1:18-CR-457

CONFIDENTIAL                                                                                                                                FIG_EDVA_00005062
                                                                                                                           US_v_Kian_00001091
         Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 8 of 12 PageID# 1476
    From:             Bijan Kian
    Sent:             Friday, September 9, 2016 3:16 PM
    To:               Michael F
    Cc:               Michael Flynn
    Subject:          Re: September 19 or 20th


    Thanks Michael. We don't have the details but will have it from the client shortly . The duration will not exceed
    on hour. As I mentioned, the meeting is with high level audience (Cabinet+ level) related to "CONFIDE CE" . I
    understand the difficulty to hold two days and have told the client the same. I have asked them to get back to me
    with some precision and they have promised to do so as soon as possible.

    I will get back with you within the next day or two.

    BK

    Hon. Bijan R. Kian
    Vice hairman of/he Board of Directors
    Flynn Intel Group, Inc.




    (ii,
     ~         !'LYNN :NHLGRC)Ul' !NC.




      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individual or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or legally privileged
    information. If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking any action in reliance on the contents of this information is strictly prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system .


    2016-09-09 18:08 GMT-04:00 Michael F

          The email chain has been secured by Yirtru .




                                                                                                      GOVERNMENT
                                                                                                        EXHIBIT
                                                                                                            24B
                                                                                                        1:18-CR-457

CONFIDENTIAL                                                                                             FIG_EDVA_00005139
                                                                                            US_v_Kian_00001106
              Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 9 of 12 PageID# 1477
                                                                                                                         Bus Platinum Privileges



      l··J,. B:ix 1,;:?l'!-!
      <i~1 :1:-:-ii1:~~.)n. nr~ Hi,~r,h                                                                                             Customer service information




                                                                                                                          :..Jt.·   bankofarneri:::a.com
        FLYNN INTELGROUPINC
                                                                                                                          ~         Brnik of ..\med<;,;, ,\I.A
                                                                                                                                    P.O. Box 25 l ·: 8
        ALEXANDRIA, VA                                                                                                              Tarnpal Ft. 33622· :? 1 l 8




                                                                                                                                                                        GOVERNMENT
                                                                                                                                                                          EXHIBIT
                                                                                                                                                                                  25A
     Your Business Fundamentals Checking                                                                                                                                   1:18-CR-457
     Bus Platinum Privileges
     for Sept ember 1, 2016 t o September 30, 2016                                                                       Account number:
     FLYNN INTEL GROUP INC

     Account summary
     Beginning balance on September l, 2016                                                                        # of deposits/credits: 5

     Deposits and other cred its                                                                                   # of withdrawa ls/ debits: 20
     With drawals and other debits                                                                                 # of items-previous cycle1: 5
     Checks                                                                                                        # of days in cycle: 30
     Service fees                                                                                                  Average ledger balance:

     Ending ba!ance on ${:ptember 30, 2016                                                                         'Includes checks paid.deposited items&ather debjts




                                                                              Join the Bank of America® Advisory Panel. You can help
                                                                              us leam what we're doing right and what we can do better.
                  How can we                                                  And you'll be entered into a drawing for a chance to win a
                  .                                                           S3,000 Visa ® gift card just for participating.
                  improve your
                                                                              To learn more and join. enter code SBDD at
                  business banking?                                           bankofamerica.com/ advisorypanel today.
                                                                              N,i ptm:h.;,,,, m-ce•;sar,;. Swe,,p,l.!kf's uncls 2/?.8/;>017. Open to all U.S. 1•i!;id~nt,, l fl ye,n,; of
                                                                              3g<> c,1c,ldN F111 ofric •al rule·; .;,nd "ntry go 10 b;mkofamN1ta.c:orri/advisrn yp;mpl Vo!d where
                                                                              ;:m•hibiwcl ~12016 flJnk of Amrr;t 3 Co1 pi:ration /IR(iGNCDF j SSM ·OS· lG-0067.B


     PULL: E CYCLE: 47          SPEC: E DELIVERY: E TYPE:   IMAGE: I BC: VA


CO NFI DEN TIAL                                                                                                                                                           FIG_EDVA_00000 178
                                                                                                                                                  US_v_Kian_00001077
            Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 10 of 12 PageID# 1478

                                                                                                Your checking account
     FLYN N INTE L GR OUP INC      I   Account             September 1, 2016 to September 30 , 2016




     Deposits and other credits
     D~te            Description                                                                                                    Amoun t




     09/ 09/ 16     WIRE TYPE:INTL IN DATE:160909 TIME:l 027 ET TR N:20 16090900190150                                        200,000.00
                                          OR IG:l / KAM IL EKIM ALPTEKIN




     Total deposits and other credits


     Wit hdrawals and other debit s
     Date            Description                                                                                                   Amount



     09/ 13/16       WIRE TYPE:INTL OU T DATE:160913 TIME:1315 ET TRN:2016091300243772 SERVICE                                 -40,000.00
                     REF:       BNF:INOVO BV
                                                        CONSU LTANCY FEE




                                                                                                                   continued on the next page



            ~
            ~
                ---··--~-------------------··---~-~---·~-------~--------------~-~---------------~-----~---~--                          '




            I                                    Do what you love.
            1
            I
                                                 Let us help with the rest.
                                                 Watch videos about products and services thac can make running your
                                                 business easier. inc luding the Clover•· Scation* po im-of-sale system.

            j                                    Vi sit bankofamerica .com/ SBvideos.
            1


            L.----··-···-··---·--··-~--~ ~~rf.~~~
                                                ~-~r ; ; i~?~-~:;~:~;:_~;~r~~:;·-,0~~~1'1':1~~~;1~::::~~~:.:~~y:~n":l·~,
CON FI DEN TIAL                                                                                                    FIG_EDVA_00000180
                                                                                                      US_v_Kian_00001079
          Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 11 of 12 PageID# 1479



    From:                                Bijan kian
    Sent:                                Monday, September 12, 2016 9:02 AM
    To:                                  Michael F
    Subject:                             Wire to Ekim



    Michael:

    We need to wire 40K to Mr. Ekim Alptekin. He is our outside advisor on the Confidence Project.

    I will draft an advisory agreement to be executed with him to document this relationship. How is your schedule today?

    Thanks,

    BK

    Sent from my iPad




                                                                                                                   GOVERNMENT
                                                                                                                     EXHIBIT
                                                                                                                            25B
                                                                                                                     1:18-CR-457

CONFIDENTIAL                                                                                                           FIG_EDVA_00010290
                                                                                                        US_v_Kian_00001108
         Case 1:18-cr-00457-AJT Document 173-3 Filed 05/30/19 Page 12 of 12 PageID# 1480
    From:                              Bijan Kian
    Sent:                              Monday, September 12, 2016 1 :3 2 PM
    To:                                Michael Flynn
    Cc:                                Michael F
    Subject:                           Advi sory Agreement (General Scope) for E kim AJptekin
    Attach:                            attachment-1 .docx


    Mike :

    Attached to this email , please find a general scope advi sory agreement for Ekim Alptekin . The agreement is
    composed in a way that is not specific so that it can be operationali zed wi th task orders. We need thi s to create
    an audit trail on properly documenting the relationship .

    Please review, make an y changes you see necessary, sign and return to me and M ichael.

    All the best

    Bijan


    Hon. Bijan R. Kian
    1·ice Chairman of the 8tx1rd ofDirec/ors
    Fly1111 I111e/ Group, Inc.




             .
     ~           ,.,.,NN CN,IJ.<,m"
                 ... , , 1   •   • •   • ·~   ••   •.   ' 'l'     .1 •
                                                                IN,,



    Notice of Confidentiality
    TI1e infom1ation contained in this con11mu1ication is intended solely for the use of the individual or en lily lo whom il is addressed and otbers
    authorized to receive it. Tt may contain confidential or legally ptivileged infon11alion. lf you are not the intended recipient yo Li are hereby notified Lhat
    any di closure, copying, distribution or laki11g any action in reliance on the content of this infom1ation is strictly prohibited and may be unlawfu l.
    Ir you have received this communication in error, please no li f us inu11ediately by responding to this email and U1en delete it from your system.




                                                                                                                                        GOVERNMENT
                                                                                                                                          EXHIBIT
                                                                                                                                                 25C
                                                                                                                                           1:18-CR-457

CONFIDENTIAL                                                                                                                                FIG_EDVA_00005215
                                                                                                                           US_v_Kian_00001109
